          Case 2:19-cv-05014-GAM Document 26 Filed 10/29/20 Page 1 of 14




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SEAN LAMOUNT MOTON                  :
                                    :
      v.                            :     CIVIL ACTION NO. 19-5014
                                    :
BRANDON HARRIS, ET AL               :
______________________________________________________________________________

McHUGH, J.                                                                               OCTOBER 29, 2020

                                                MEMORANDUM

    Plaintiff brings this action under 42 U.S.C. § 1983 alleging use of excessive force, retaliation,

and failure to provide medical care to an arrestee, under the First, Fourth, and Fourteenth

Amendments. All the claims derive from the circumstances surrounding Plaintiff’s arrest as he

was walking toward his Coatesville home. Plaintiff seeks to characterize the arresting officers’

conduct in taking him into custody and allegedly denying him medical care as retaliatory in

nature for his criticizing their actions, thereby violating his First Amendment rights. Defendants

seek dismissal of the First Amendment claims under the doctrine of qualified immunity, arguing

that there is insufficient precedent to support them. They further seek dismissal of his Fourth

Amendment claims for use of excessive force, offering only a minimum of argument and

precedential support. Plaintiff’s First Amendment claims will be dismissed without prejudice

with leave to amend, but in all other respects Defendants’ motion will be denied. 1

    I.       Factual Background

         On September 27, 2019, Plaintiff Sean Lamount Moton alleges that he was headed to his

house at 134, N. 5th Avenue in Coatesville, PA, when he was encountered by Defendants—

Officer Brandon Harris and Officer Thompson of the Coatesville Police Department. Am.


1
 Defendants filed a partial Motion to Dismiss, which does not speak to Plaintiff’s Count II claims under the Equal
Protection Clause of the 14th Amendment.


                                                         1
         Case 2:19-cv-05014-GAM Document 26 Filed 10/29/20 Page 2 of 14




Compl. ¶ 7. Plaintiff “complained about why they were stopping him and tried to explain to

them there was no basis for them to arrest him.” Id. Next, Officer Harris “reached for Plaintiff’s

arm, put his left arm between Plaintiff’s right arm and his arm and put Plaintiff’s right arm

behind Plaintiff’s back. Plaintiff asked him what was going on.” Am. Compl. ¶ 8. At that point,

Officer Harris “picked Plaintiff off the ground and threw him down to the ground with great

physical force.” Am. Compl. ¶ 9. “Officer Thompson then jumped on Plaintiff’s back and put

his left arm behind his back, aggravating the injury Plaintiff received when he was thrown to the

ground.” Am. Compl. ¶ 10.

       Mr. Moton alleges that “[a]t no time in his interaction with Defendants did Plaintiff

attempt to escape, say he would leave or refuse to cooperate with Defendants.” Am. Compl. ¶ 15.

Moreover Plaintiff claims that he “never struck Defendants, threatened to physically harm them

or took any actions that a reasonable person would consider to be a threat to the physical safety

of Defendants or anyone else present.” Am. Compl. ¶ 17. He states that he “was never armed in

the presence of Defendants nor did he tell them he was armed.” Am. Compl. ¶ 18. Furthermore,

“[t]here was no emergency at the scene where Defendants arrested Plaintiff nor were there

bystanders that posed a threat to the safety of police or the public.” Am. Compl. ¶ 20. In

addition, “Defendants never asked Plaintiff to extend his hands so they could handcuff him,”

Am. Compl. ¶ 16, “and the circumstances did not require he be rushed or transported quickly to

the police station without being handcuffed.” Am. Compl. ¶ 20.

       Plaintiff alleges that he “suffered a very painful dislocated shoulder and/or torn rotator

cuff and/or shoulder ligament or related injury and injury to his neck as a result of these actions.”

Am. Compl. ¶ 11. Despite the fact that he told the Defendants “he had very severe pain in his

shoulder and neck and that he had problems using his shoulder,” and asked if they would take




                                                  2
           Case 2:19-cv-05014-GAM Document 26 Filed 10/29/20 Page 3 of 14




him to the hospital, “[t]hey made no effort to obtain medical care for him.” Am. Compl. ¶ 12. He

“was not seen by a doctor until he was in Chester County Farms Prison,” where it was confirmed

that his shoulder was dislocated. Am. Compl. ¶ 13. There he received pain medication and that

“his left arm was put in a sling.” Am. Compl. ¶ 14. Now Plaintiff “must use his right arm to lift

his left arm. Am. Compl. ¶ 12. The injury requires surgery. Id. Finally, it is alleged that

“Plaintiff was not charged with a crime as a result of what occurred September 27, 2019.” Am.

Compl. ¶ 21.

   II.       Legal Standard

          In this Circuit, motions to dismiss under Federal Rule of Civil Procedure 12(b)(6) are

governed by the well-established standard set forth in Fowler v. UPMC Shadyside, 578 F.3d 203,

210 (3d Cir. 2009).

   III.      Count I: Plaintiff’s Claims of Retaliation under the First Amendment

          Plaintiff appears to argue that the Defendants’ acts, including the arrest itself, the use of

excessive force, and the failure to provide medical care, violate his rights under the First

Amendment. Pl.’s Resp. to Defs.’ Mot. to Dismiss 2, 10, ECF No. 24. Defendants have moved

to dismiss on the grounds of qualified immunity. Defs.’ Mot. to Dismiss 3, ECF No. 21. I will

address each claim separately.

   A. Plaintiff’s Claims of Retaliatory Use of Excessive Force and Failure to Provide
      Medical Care violating the First Amendment

          Defendants move to dismiss Plaintiff’s First Amendment claims under the doctrine of

qualified immunity. Defs.’ Mot. to Dismiss 3. In assessing whether the Defendant officers are

shielded from liability based on qualified immunity, I must accept Plaintiff’s well-pleaded

allegations of fact as true and draw all reasonable inferences in his favor. Fowler, 578 F. 3d at




                                                    3
         Case 2:19-cv-05014-GAM Document 26 Filed 10/29/20 Page 4 of 14




210 (internal citations omitted); see George v. Rehiel, 738 F.3d 562, 571 (3d Cir. 2013) (citing

Torisky v. Schweiker, 446 F.3d 438, 442 (3d Cir. 2006)).

       “Qualified immunity shields government officials from personal liability for civil

damages ‘insofar as their conduct does not violate clearly established . . . constitutional rights of

which a reasonable person would have known.’” George, 738 F.3d at 571-72 (quoting Harlow v.

Fitzgerald, 457 U.S. 800, 818 (1982)). The doctrine is intended to give officers “breathing room

to make reasonable but mistaken judgments about open legal questions.” Id. at 572.

Consequently, “[a]ny claim of qualified immunity must be resolved at the earliest possible stage

of the litigation.” Miller v. Clinton County, 544 F. 3d 542, 547 (3rd Cir. 2008). Defendants stress

that the doctrine protects “all but the plainly incompetent or those who knowingly violate the

law.” Malley v. Briggs, 475 U.S. 335, 341 (1986); Defs.’ Mot. to Dismiss 3.

       To overcome the defense of qualified immunity, Plaintiffs must allege facts showing that

the Defendant officers' conduct (1) “violated a . . . constitutional right, and (2) that the right was

‘clearly established’ at the time of the challenged conduct.” George, 738 F.3d at 572 (quoting

Ashcroft v. al-Kidd, 563 U.S. 731, 735 (2011)). Following Pearson v. Callahan, 555 U.S. 223,

236 (2009), I do not need to undertake the two-part inquiry in sequential order. Thus I will begin

by focusing on the second part of the test concerning whether the law was clearly established for

Plaintiffs’ First Amendment claims of excessive force and failure to provide medical treatment.

       It is Defendants’ burden to establish their entitlement to the affirmative defense of

qualified immunity. See Halsey v. Pfeiffer, 750 F.3d 273, 288 (3d Cir. 2014); see also

Richardson v. Barbour, No. 2:18-CV-01758, 2020 WL 4815829, at *11 (E.D. Pa. Aug. 19, 2020)

(citing the rule that Defendants bear the burden in establishing entitlement to qualified immunity

on a motion to dismiss). “Thus . . . they must prove that the constitutional right in question was




                                                  4
        Case 2:19-cv-05014-GAM Document 26 Filed 10/29/20 Page 5 of 14




not clearly established at the time of the incident.” Gaymon v. Borough of Collingdale, 150 F.

Supp. 3d 457, 462 (E.D. Pa. 2015). For purposes of this inquiry, the “contours of the right must

be sufficiently clear that a reasonable official would understand that what he is doing violates

that right.” Shneyder v. Smith, 653 F.3d 313, 329 (3d Cir. 2011) (quoting Anderson v. Creighton,

483 U.S. 635, 640 (1987)). In evaluating the state of the law in 2020, the “salient question” is

whether the officers had “fair warning” that their conduct was unconstitutional. Hope v. Pelzer,

536 U.S. 730, 741 (2002).

   1. Was the Right to be free of Retaliatory Use of Excessive Force under the First
      Amendment Clearly Established?

       Plaintiff summarily concludes that “[r]etaliation by excessive force for complaints about

police behavior is an established claim.” Pl.’s Resp. to Defs.’ Mot. to Dismiss 4. It cannot be

denied that the law was clear back to 1987 that the First Amendment protects a significant

amount of verbal criticism and challenge directed at police officers. City of Houston, Tex. v. Hill,

482 U.S. 451, 461 (1987). And the law within the Third Circuit was clear dating back to 2006

that there is a First Amendment right to be free from police retaliation when one complains about

officers’ conduct. See Thomas v. Indep. Twp., 463 F.3d 285, 296 (3d Cir. 2006).

       However, since at least 1989, the proper framework for analyzing excessive force claims

pertaining to an arrest is under the Fourth Amendment's “objective reasonableness”

standard. Graham v. Connor, 490 U.S. 386, 388 (1989). As the Supreme Court instructed in

Graham:

       Where . . . the excessive force claim arises in the context of an arrest or investigatory stop
       of a free citizen, it is most properly characterized as one invoking the protections of the
       Fourth Amendment, which guarantees citizens the right “to be secure in their persons . . .
       against unreasonable . . . seizures” of the person.




                                                 5
          Case 2:19-cv-05014-GAM Document 26 Filed 10/29/20 Page 6 of 14




Graham, 490 U.S. at 394 (internal citations omitted). The Third Circuit has followed suit,

instructing that whether there is a constitutional violation with regard to excessive force is

“properly analyzed under the Fourth Amendment's ‘objective reasonableness' standard.’” Curley

v. Klem, 499 F.3d 199, 206 (3d Cir. 2007) (quoting Graham, 490 U.S. at 394).

         I am not aware of, nor has Plaintiff provided, any case law within this circuit in which

courts have analyzed excessive force claims pertaining to an arrest under the lens of the First

Amendment, let alone found First Amendment violations. 2 In framing Defendants’ actions as

violating the First Amendment, Plaintiff principally relies upon an Eighth Circuit decision,

Peterson v. Kopp, 754 F.3d 594, 603 (8th Cir. 2014). That is simply not sufficient to put the

officers whose actions occurred in this judicial district on “fair warning” that their behavior

could violate the First Amendment under the qualified immunity doctrine. See Fields v. City of

Philadelphia, 862 F.3d 353, 355 (3d Cir. 2017) (establishing that whether a right was clearly

established requires a “robust consensus of cases of persuasive authority in the Courts of

Appeals” where there is no Supreme Court or binding Third Circuit precedent) (internal

quotations omitted); 3 see also Reichle v. Howards, 566 U.S. 658, 665 (2012) (“[T]he right in

question is not the general right to be free from retaliation for one's speech, but the more specific

right to be free from a retaliatory arrest that is otherwise supported by probable cause.”).




2
 In contrast, as will be discussed more fully below, Plaintiff’s Count III excessive force claims arising under the
Fourth Amendment will survive Defendants’ Motion to Dismiss.
3
  District court decisions, though not binding, also “play a role in the qualified immunity analysis.” Fields, 862 F.3d
353 at 361. However, Plaintiff has not provided district court decisions within this Circuit relevant to retaliation via
use of excessive force by police officers in violation of plaintiffs’ First Amendment rights. Instead he has provided
Supreme Court decisions such as Lozman v. City of Riviera Beach, which involve claims that bear little to no
resemblance to the claims at issue here. 138 S.Ct. 1945 (2018) (Plaintiff alleged that city retaliated against him for
criticizing municipal development project).



                                                           6
          Case 2:19-cv-05014-GAM Document 26 Filed 10/29/20 Page 7 of 14




         Thus, Defendants are entitled to qualified immunity on Plaintiff’s claim of excessive

force in violation of the First Amendment.

    2. Was the Right to be free of Retaliatory Denial of Medical Treatment under the First
       Amendment Clearly Established?

         Plaintiff summarily concludes that “[i[f retaliation by excessive force is a claim,

retaliation by . . . failure to provide medical care is even more so.” Pl.’s Resp. to Defs.’ Mot. to

Dismiss 4. To reiterate, the law was clear back to 1987 that the First Amendment protects a

significant amount of verbal criticism and challenge directed at police officers. City of Houston,

Tex. v. Hill, 482 U.S. 451, 461 (1987). And the law has similarly been clear for decades that

officers acting in deliberate indifference to the medical needs of arrestees persons in custody

violate the Eighth Amendment. See Estelle v. Gamble, 429 U.S. 97, 104 (1976) (deliberate

indifference to serious medical needs of person in state custody is a violation of person's eighth

amendment right actionable under section 1983)); Walmsley v. City of Philadelphia, 872 F.2d

546, 552-53 (3d Cir. 1989) (citing Estelle, 429 U.S. 97) (finding district court erred when it

directed a verdict on plaintiff’s claims of indifference to medical needs, and that reasonable jury

could find that police officers’ failure to provide medical attention to an arrestee would amount

to a civil rights violation).

         But Plaintiff has not cited, nor am I aware of, any precedent providing that the First

Amendment provides a constitutional basis for the provision of adequate medical care to

arrestees. 4 Therefore, the “contours of the right” are not “sufficiently clear that a reasonable



4
  Instead Plaintiff cites to Groman v. Twp. of Manalapan for the proposition that such a claim “may be under the 4th
or 14th amendments.” 47 F.3d 628, 637 (3d Cir. 1995); Pl.’s Resp. to Defs.’ Mot. to Dismiss 2. This case is not
relevant in the First Amendment context. Plaintiff also cites to Hill, which involves claims that, once again, bear
little resemblance to the claims at issue here. 482 U.S. 451 (1986) (involving a civil rights action where plaintiff
challenged the constitutionality of a city ordinance which made it illegal to oppose or interrupt a police officer in the
execution of his duty.)



                                                           7
           Case 2:19-cv-05014-GAM Document 26 Filed 10/29/20 Page 8 of 14




official would understand that what he is doing violates that right.” Shneyder, 653 F.3d at 329;

see Reichle, 566 U.S. at 665 (“the right in question is not the general right to be free from

retaliation for one's speech, but the more specific right to be free from a retaliatory arrest that is

otherwise supported by probable cause.”). Thus, Defendants were not on notice that Plaintiff had

a First Amendment right to receive adequate medical care and are entitled to qualified immunity

on this claim as well.

         Accordingly, I will dismiss Plaintiff’s claims regarding Defendants’ First Amendment

claims of retaliatory use of excessive force and failure to provide medical care without

prejudice, 5 with leave to amend his Complaint. 6


    B. Plaintiff’s Claim of Retaliatory Arrest in violation of the First Amendment

         Defendants also move to dismiss Plaintiff’s apparent 7 claims of retaliatory arrest under

the doctrine of qualified immunity. However, I need not reach the issue of immunity because the

claim, if it is indeed pursued by the Plaintiff, is insufficiently pled at the outset.




5
  Because I hold that that these rights are not “well established” under the First Amendment, I need not consider the
second question of whether Plaintiff has stated a plausible claim that Defendants violated his First Amendment
rights. That said, I am persuaded that Plaintiff has sufficiently pled such a claim in both instances.
6
 The Third Circuit has held that in civil rights cases, “district courts must sua sponte grant leave to amend before
dismissing a complaint for failure to state a claim.” Fletcher-Harlee Corp. v. Pote Concrete Contractors, Inc., 482
F.3d 247, 252 (3d Cir. 2007). This principle “appl[ies] equally to pro se plaintiffs and those represented by
experienced counsel.” Alston v. Parker, 363 F.3d 229, 235 (3d Cir. 2004) (holding that “even when a plaintiff does
not seek leave to amend, if a complaint is vulnerable to 12(b)(6) dismissal, a District Court must permit a curative
amendment, unless an amendment would be inequitable or futile”); see Moore v. Solanco Sch. Dist., No. 5:19-CV-
02621, 2020 WL 3888069, at *18 & n.6 (E.D. Pa. July 10, 2020) (“Although Plaintiffs previously filed an amended
complaint, it was filed before the Court issued an opinion identifying the deficiencies in the pleadings and there is
nothing to suggest that Defendants will be prejudiced by allowing Plaintiffs an opportunity to amend.”).
7
  It is not entirely clear based on Plaintiff’s pleadings and briefing whether or not he seeks to pursue a claim of
retaliatory arrest. See Pl.’s Resp. to Defs.’ Mot. to Dismiss 9-10 (“Plaintiff has not alleged a retaliatory arrest.”); cf.
Am. Compl. ¶ 22 (“As a result, and in retaliation for those complaints, Defendants arrested Plaintiff and used
excessive force.”)


                                                             8
         Case 2:19-cv-05014-GAM Document 26 Filed 10/29/20 Page 9 of 14




       The Supreme Court has held that in cases involving retaliatory actions by government

officials that suppress speech, plaintiffs must demonstrate a causal connection between the

retaliatory motive and their injury. Hartman v. Moore, 547 U.S. 250, 259-60 (2006) (explaining

that "but-for" causation means that the adverse government act would not have taken place

absent the retaliatory motive). For First Amendment retaliatory arrest claims, where it is

“particularly difficult to determine whether the adverse government action was caused by the

officers' malice or by the plaintiff's potentially criminal conduct,” Nieves v. Bartlett, 139 S. Ct.

1715, 1724 (2019), a plaintiff must demonstrate that the underlying charge lacked probable

cause. See Hartman, 547 U.S. at 265-66.

       However, “the no-probable-cause requirement should not apply when a plaintiff presents

objective evidence that he was arrested when otherwise similarly situated individuals not

engaged in the same sort of protected speech had not been.” Nieves, 139 S. Ct. at 1727. This

“narrow qualification is warranted for circumstances where officers have probable cause to make

arrests, but typically exercise their discretion not to do so.” Id. In Nieves, the court cited the

offense of jaywalking as one such circumstance. Id.

       Here, Plaintiff has not alleged that Defendants lacked probable cause for his arrest, but

instead argues that he fits within the exception outlined in Nieves—that he was arrested when

otherwise similarly situated individuals not engaged in the same sort of protected speech had not

been. Pl.’s Resp. to Defs.’ Mot. to Dismiss 9; Am. Compl. ¶ 26. According to Plaintiff, he “was

similarly situated with other persons wanted on warrants or who had the criminal record Plaintiff

had but they were not treated as he was.” Am. Compl. ¶ 26 Plaintiff cannot argue, on the one

hand, that he does not know why he was arrested, see Pl.’s Resp. to Defs.’ Mot. to Dismiss 9,

and on the other hand, assert that he was not treated the same as persons similarly situated. Am.




                                                   9
          Case 2:19-cv-05014-GAM Document 26 Filed 10/29/20 Page 10 of 14




Compl. ¶ 26. Moreover, there is a fundamental difference between the summary offense of

jaywalking cited as an example in Nieves, and someone who admits to a criminal record and the

issuance of a warrant for his arrest. 139 S. Ct. at 1727. This conclusory allegation, without more,

does not suffice to state a plausible claim within the narrow exception recognized in Nieves. Id.

          Accordingly, Plaintiff’s claim of retaliatory arrest will be dismissed without prejudice,

with leave to amend his Complaint.

    IV.      Plaintiff’s Claims of Excessive Force under the Fourth Amendment

          Defendants move to dismiss Plaintiff's claims against the individual officers, which are

based on the Fourth Amendment's prohibition against the excessive use of force by government

officials. 8 Am. Compl. ¶¶ 28-29. The Plaintiff alleges that the individual Defendants employed

unconstitutionally excessive force during the arrest when Officer Harris, without provocation,

“picked Plaintiff off the ground and threw him down on the ground with great physical force,”

Am. Compl. ¶ 9, and also when “Officer Thompson . . . jumped on Plaintiff's back and put his

left arm behind his back, aggravating the injury Plaintiff received when he was thrown to the

ground.” Am. Compl. ¶ 10.

          As correctly noted by both parties, claims that law enforcement officials used excessive

force in the course of making an arrest “are properly analyzed under the Fourth Amendment's

‘objective reasonableness’ standard.” Curley, 499 F.3d at 206 (quoting Graham, 490 U.S. at

388)). 9 Next, “to state a claim for excessive force as an unreasonable seizure under the Fourth



8
  Plaintiff argues that Defendants waived argument on the “excessive force” claim. See Pl.’s Resp. to Defs.’ Mot. to
Dismiss 1. Defendants’ motion indeed focuses exclusively on the standard of review and then summarily concludes
that Plaintiff’s excessive force claim ought to be dismissed. Defs.’ Mot. to Dismiss 5-6. Although Defendants did
not pursue argument vigorously, I have analyzed the relevant law and concluded that the motion would be denied
even if they had.
9
 Defendants appear to mischaracterize Plaintiff’s briefing in arguing that Plaintiff actually wishes that I analyze his
excessive force claims as 14th amendment substantive due process violations. Defs.’ Mot. To Dismiss at 5-6.


                                                          10
         Case 2:19-cv-05014-GAM Document 26 Filed 10/29/20 Page 11 of 14




Amendment, a plaintiff must show that a ‘seizure’ occurred and that it was unreasonable.” Estate

of Smith v. Marasco, 430 F.3d 140, 148 (3d Cir. 2005) (internal quotations omitted).

        Reasonableness of force under Graham is analyzed by taking into account “the severity

of the crime at issue, whether the suspect poses an immediate threat to the safety of the officers

or others, and whether he is actively resisting arrest or attempting to evade arrest by

flight.” Graham, 490 U.S. at 396 (citing Tennessee v. Garner, 471 U.S. 1, 9 (1985)). Moreover,

as the Third Circuit has instructed:

                 We also assess the physical injury to the plaintiff, “the possibility that the persons
                 subject to the police action are themselves violent or dangerous, the duration of
                 the action . . . , the possibility that the suspect may be armed, and the number of
                 persons with whom the police officers must contend at one time.”

El v. City of Pittsburgh, No. 18-2856, 2020 WL 5541155, at *5 (3rd Cir. 2020) (quoting Sharrar

v. Felsing, 128 F.3d 810, 822 (3d Cir. 1997)). These factors are not exclusive; the

reasonableness of force depends on the “totality of the circumstances.” Graham, 490 U.S. at 396

(quoting Garner, 471 U.S. at 8-9).

        Plaintiff has alleged that while he “was on his way to his house on 5th Avenue in

Coatesville, PA.,” he was encountered by the Defendants. Am. Compl. ¶ 7. He “complained

about why they were stopping him and tried to explain to them there was no basis for them to

arrest him.” Id. Next, “Defendant Brandon Harris reached for Plaintiff’s arm, put his left arm

between Plaintiff’s right arm and his arm and put Plaintiff’s right arm behind Plaintiff’s back.

Plaintiff asked him what was going on.” Am. Compl. ¶ 8. At that point, Defendant Harris picked

Plaintiff up and threw him to the ground, and subsequently Defendant Thompson jumped on his

back, and put his left arm behind his back, which exacerbated the injury he suffered when he was



Plaintiff’s Amended Complaint is clear that he is pursuing excessive force claims under the Fourth Amendment.
Am. Compl. 4.


                                                       11
        Case 2:19-cv-05014-GAM Document 26 Filed 10/29/20 Page 12 of 14




thrown to the ground. Am. Compl. ¶¶ 9-10. At the very least, Plaintiff alleges that he suffered a

dislocated shoulder during the incident. Am. Compl. ¶¶ 11, 13.

       Plaintiff further alleges that “[a]t no time in his interaction with Defendants did Plaintiff

attempt to escape, say he would leave or refuse to cooperate with Defendants, Am. Compl. ¶ 15,

that “Plaintiff never struck Defendants, threatened to physically harm them or took any actions

that a reasonable person would consider to be a threat to the physical safety of Defendants or

anyone else present,” Am. Compl. ¶ 17, that “Plaintiff was never armed in the presence of

Defendants nor did he tell them he was armed,” Am. Compl. ¶ 18, and that “[t]here was no

emergency at the scene where Defendants arrested Plaintiff nor were there bystanders that posed

a threat to the safety of police or the public.” Am. Compl. ¶ 20. Moreover Plaintiff states that

“Defendants never asked Plaintiff to extend his hands so they could handcuff him,” Am. Compl.

¶ 16, and that “the circumstances did not require he be rushed or transported quickly to the

police station without being handcuffed.” Id. at ¶ 20.

        [T]o state a claim for excessive force as an unreasonable seizure under the Fourth

Amendment, a plaintiff must show that a seizure occurred and that it was

unreasonable.” Marasco, 430 F.3d at 148. Here it is clear that a seizure occurred: the Defendants

allegedly used excessive force during the course of an arrest. Am. Compl. ¶ 20; Bryant v. City of

Philadelphia, 890 F. Supp. 2d 591, 599 (E.D. Pa. 2012), aff'd, 518 F. App'x 89 (3d Cir. 2013)

(“[A]n arrest constitutes the most clear example of a seizure . . .”).

       I next consider whether the force used by Defendants during the seizure was reasonable.

I do so by assessing the totality of the circumstances under the facts alleged. Graham 490 U.S. at

396. The facts alleged do not indicate that Plaintiff posed an immediate threat, nor that he

resisted arrest, nor that he was armed, nor that the Defendants had to contend with additional




                                                  12
         Case 2:19-cv-05014-GAM Document 26 Filed 10/29/20 Page 13 of 14




persons. Am. Compl. at ¶¶ 15-21. The facts alleged also indicate that Plaintiff suffered an injury

as a result of having been thrown to the ground and jumped on by the Defendants. Id. at ¶¶ Am.

Compl. at ¶¶ 8-13.

         Admittedly the Plaintiff has not presented the Court with facts regarding the severity of

the crime for which the Plaintiff was arrested, 10 which is a factor to consider in the Graham

analysis. 490 U.S. at 396; see McCracken v. Freed, 243 F. App'x 702, 710 (3d Cir. 2007)

(affirming summary judgment on an excessive force claim, in part, because Plaintiff’s “history of

violence and pending weapons charge” meant that “it was reasonable to believe that he might be

armed”).

         However, assuming the veracity of the facts outlined by Plaintiff, as I must at this stage, I

see no basis for dismissal. See Couden v. Duffy, 446 F.3d 483, 497 (3d Cir. 2006) (reversing

grant of summary judgment where officers used mace, pointed guns, and handcuffed an

otherwise cooperative and unarmed subject); Baker v. Monroe Twp., 50 F.3d 1186, 1193 (3d

Cir.1995) (reversing grant of summary judgment where officers pointed guns at and handcuffed

several members of a family where there was “simply no evidence of anything that should have

caused the officers to use the kind of force they are alleged to have used”); Wood v. Se. Pa.

Transp. Auth., No. 14-4183, 2016 WL 2619411, at *8 (E.D. Pa. May 16, 2016) (determining that

a reasonable jury could conclude that slamming the plaintiff against a vehicle was objectively

unreasonable under the circumstances); Clifton v. Borough of Eddystone, 824 F. Supp. 2d 617,

629–30 (E.D. Pa. 2011) (concluding that “a reasonable jury could find ‘yanking’ [the] Plaintiff




10
  According to Plaintiff, he “believes he was arrested on a warrant or probation violation. Discovery will determine
why he was arrested.” Pl.’s Resp. to Defs.’ Mot. to Dismiss 9. This is consistent with the factual averments in
Plaintiff’s Amended Complaint, which state that Plaintiff was either arrested pursuant to a warrant or pursuant to a
probation violation. Am. Compl. ¶ 26. Plaintiff’s initial Complaint, which he filed pro se, alleges that officers were
executing a warrant of which he was not aware at the time. Compl. ¶ 4, ECF No. 1.


                                                         13
        Case 2:19-cv-05014-GAM Document 26 Filed 10/29/20 Page 14 of 14




out of the car and ‘slamming’ her against the trunk of the car,’” along with pushing her while she

was handcuffed, were excessive) (internal quotations omitted); Verdier v. Borough, 796 F. Supp.

2d 606, 626-27 (E.D. Pa. 2011) (denying summary judgment on excessive force claim where

Plaintiff stated that he was “forcefully dragged out of his vehicle, slammed against the vehicle,

held down, and shook up”); Velez v. Fuentes, No. CV15-6939, 2016 WL 4107689, at *4 (D.N.J.

July 29, 2016) (denying motion to dismiss where Plaintiff alleged that he was forcibly removed

from his car, sprayed in the face with pepper spray, and punched in the head).

       Accordingly, Defendants’ Motion to Dismiss as to Count III will be denied.


                                                               /s/ Gerald Austin McHugh
                                                             United States District Judge




                                                14
